IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

BARBARA J. TINDLE,                   NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-3512

DONNIE CHILDREE             AND
UNKNOWN TENANTS,

      Appellees.


_____________________________/

Opinion filed February 6, 2015.

An appeal from the Circuit Court for Bay County.
James B. Fensom, Judge.

Joseph Silva, Jr., and William H. McLean of Silva Law Group, P.A., Panama City,
for Appellant.

Roland W. Kiehn and Jeffrey S. Carter of Barron & Redding, P.A., Panama City, for
Appellees.




PER CURIAM.

      AFFIRMED.

ROBERTS, CLARK, and ROWE, JJ., CONCUR.